

116 HR 3012 IH: Veterans’ Credit Protection Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3012IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Rouzer (for himself, Mr. Meadows, Mr. LaMalfa, Mr. Hudson, and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to conduct outreach to veterans regarding the effect of
			 delayed payments of claims for emergency medical care furnished by
			 non-Department of Veterans Affairs medical providers by the Office of
			 Community Care and to direct the Secretary to submit to Congress an annual
			 report regarding such delayed payments.
	
 1.Short titleThis Act may be cited as the Veterans’ Credit Protection Act. 2.Outreach to veterans regarding effect of certain delayed payments by Department of Veterans Affairs Office of Community Care (a)OutreachThe Secretary of Veterans Affairs shall conduct outreach, including through national and local veterans service organizations, to inform veterans of how to resolve credit issues caused by delayed payment of an eligible claim for emergency hospital care, emergency medical services, or other emergency health care furnished through a non-Department of Veterans Affairs provider.
			(b)Annual report
 (1)In generalDuring the five-year period following the date of the enactment of this Act, the Secretary of Veterans Affairs shall annually submit to Congress a report on the effectiveness of the Office of Community Care (or successor office) in providing timely payment of proper invoices for emergency hospital care, emergency medical services, or other emergency health care furnished through non-Department of Veterans Affairs providers by the required payment date.
				(2)Periods covered
 (A)The first report submitted under paragraph (1) shall cover the five-year period preceding the date of the report, to the greatest extent practicable. With respect to covering the part of such period that occurred before October 1, 2015, the report shall evaluate the provision by the Veterans Integrated Service Networks of payments described in such paragraph.
 (B)The reports following the first report shall each cover the period following the date on which the prior report was submitted.
 (3)Matters includedThe reports under paragraph (1) shall include, for the period covered by the report, the following: (A)The number of veterans who contacted the Secretary regarding a delayed payment that negatively affected, or will potentially negatively affect, the credit of the veteran.
 (B)The number of proper invoices submitted, listed in a table for each quarter and fiscal year of each such period that includes—
 (i)the total amount owed by the Secretary under the proper invoices; (ii)the payment status of each proper invoice, as of the date of the report; and
 (iii)the period that elapsed until each proper invoice was paid, including an explanation of any delayed payment.
 (C)Any comments regarding delayed payments made by medical providers. (D)A description of the best practices that the Office of Community Care (or successor office) can carry out to provide timely payment of a proper invoice, including a plan to improve such timely payments.
 (E)With respect to pending claims for reimbursement for emergency hospital care, emergency medical services, and other emergency health care furnished through non-Department of Veterans Affairs providers—
 (i)the total number of such pending claims for each hospital system of the Department, as of the last day of the period covered by the report;
 (ii)the total number of veterans who submitted such a pending claim in each State, as of such day; (iii)the aggregate amount of all such pending claims in each State, as of such day;
 (iv)as of such day— (I)the number of such pending claims that have been pending for 30 days or longer;
 (II)the number of such pending claims that have been pending for 90 days or longer; and (III)the number of such pending claims that have been pending for 365 days or longer; and
 (v)for each hospital system, for the period covered by the report— (I)the number of claims for reimbursement for emergency hospital care, emergency medical services, and other emergency health care furnished through non-Department of Veterans Affairs providers approved during such quarter;
 (II)the number of such claims denied during such quarter; and (III)the number of such claims denied listed by each denial reason group.
							(c)Comptroller General study
 (1)In generalThe Comptroller General of the United States shall conduct a study that evaluates the effectiveness of the Office of Community Care in providing timely payment of a proper invoice for emergency hospital care, emergency medical services, or other emergency health care furnished through non-Department of Veterans Affairs providers by the required payment date.
 (2)SubmittalThe Comptroller General shall submit to Congress a report on the study conducted under paragraph (1), including the total amount of interest penalties paid by the Secretary of Veterans Affairs by reason of a delayed payment.
 (d)DefinitionsIn this section: (1)The term delayed payment means a proper invoice that is not paid by the Secretary of Veterans Affairs until after the required payment date.
 (2)The term proper invoice has the meaning given that term in section 3901(a) of title 31, United States Code. (3)The term required payment date means, with respect to proper invoices for emergency hospital care, emergency medical services, or other emergency health care, the date that payment is due pursuant to standards determined appropriate by the Secretary.
				